In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0403-CV
                           ________________________
                                       
                        Kenneth Hickman-Bey, Appellant
                                       
                                      v.
                                       
                           Tamala Alvarez, Appellee

                    On Appeal from the 69th District Court
                             Hartley County, Texas
             Trial Court No. 4739H, Honorable Ron Enns, Presiding 

                                       
                                March 21, 2013
                                       
                              MEMORANDUM OPINION
                                       
                Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                                       
	Kenneth Hickman-Bey (Hickman-Bey) appeals an order setting aside a default judgment he obtained against Tamala Alvarez (Alvarez).  Through three issues, he contends that Alvarez 1) was negligent in failing to file an answer after being served with his lawsuit, 2) constructively waived notice, and 3) presented false and misleading grounds in the bill of review.  We dismiss for want of jurisdiction.
	An order granting a bill of review is interlocutory when it vacates a prior judgment and reinstates the original cause and no appeal lies from this interlocutory order.    Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995); In re Office of Atty. Gen., 276 S.W.3d 611, 620 (Tex. App. - Houston [1[st] Dist.] 2008, orig. proceeding).  In the case before us, the trial court set aside the default judgment, thereby putting the parties back to a point prior to the default judgment and after suit was filed.  The merits of the case were not determined.  Therefore, the appeal is interlocutory and must be dismissed.
	Accordingly, we dismiss the appeal for want of jurisdiction.

							Per Curiam